Name: Commission Regulation (EEC) No 2236/83 of 4 August 1983 on the sale at a price fixed in advance of dried grapes from the 1982 and 1983 harvests held by Greek storage agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 8 . 83 Official Journal of the European Communities No L 214/ 15 COMMISSION REGULATION (EEC) No 2236/83 of 4 August 1983 on the sale at a price fixed in advance of dried grapes from the 1982 and 1983 harvests held by Greek storage agencies Commission Regulation (EEC) No 2783/82 (6), as amended by Regulation (EEC) No 396/83 (J) ; whereas Regulation (EEC) No 2783/82 should therefore be repealed with effect from 1 September 1983 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1088/83 (2), Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (3), as amended by Regulation (EEC) No 2674/82 (4), and in particular Article 6 (2) thereof, Whereas it has not been possible for the Council to adopt a decision concerning the system of aid within the appropriate time ; whereas in order to prevent a disruption of the operation of this system which could cause serious disturbance on the market, the Commis ­ sion has made known its intention, as a precaution and pending a Council Decision, to continue to admi ­ nister the market on the basis of the rules in force during the previous marketing year ; Whereas the representative rate for the drachma is altered with effect from 1 September 1983 by Council Regulation (EEC) No 1223/83 of 20 May 1983 0 ; whereas the prices at which the Greek storage agencies sell dried grapes from the 1982 harvest should there ­ fore be altered ; Whereas in the light of the present situation on the market it is expected that the storage agencies will buy in substantial quantities of dried grapes from the 1983 harvest ; whereas the storage agencies should therefore sell those products in the same way as products from the 1982 harvest ; whereas, to that end, the sales prices should be fixed taking into account the representative rate applicable during the 1983/84 marketing year ; Whereas the prices fixed in this Regulation for dried grapes from the 1982 harvest replace those fixed by HAS ADOPTED THIS REGULATION : Article 1 1 . The Greek storage agencies listed in Annex I shall sell dried grapes :  from the 1982 harvest, the qualities and prices of which are set out in Annex II, and  from the 1983 harvest, the qualities and prices of which are set out in Annex III . 2. The sales shall take place pursuant to Regulation (EEC) No 3263/81 , and in particular Articles 2 to 5 thereof. 3 . Applications to purchase dried grapes must be submitted in writing to each storage agency in ques ­ tion at the headquarters of IDAGEP, 5 Acharnon Street, Athens, Greece . 4. Information concerning the quantities, and the places at which the products are stored, may be obtained by those concerned from the addresses set out in Annex I. Article 2 Regulation (EEC) No 2783/82 is hereby repealed with effect from 1 September 1983 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1983 .(&gt;) OJ No L 73, 21 . 3 . 1977, p. 1 . 2 OJ No L 118, 5 . 5 . 1983, p. 16 . (3) OJ No L 214, 1 . 8 . 1981 , p . 1 . (4) OJ No L 284, 7 . 10 . 1982, p . 3 . O OJ No L 132, 21 . 5 . 1983, p . 33 . (Ã ©) OJ No L 294, 20 . 10 . 1982, p. 6 . n OJ No L 47, 19 . 2. 1983, p . 11 . No L 214/ 16 Official Journal of the European Communities 5. 8 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 August 1983 . For the Commission Poul DALSAGER Member of the Commission ANNEX I List of storage agencies referred to in Article 1 of this Regulation A. CURRANTS 1 . ASO, Mezonos 241 , Patra, Greece . 2. Panegialios Enosis Sineterismon, Egion, Greece . 3 . Enosis Georgicon Sineterismon Zakynthou, Zakynthos, Greece . 4. Enosis Georgicon Sineterismon Olympias Ilias, Pyrgos, Greece . B. SULTANAS 1 . KSOS 24 Kanari Street, Athens, Greece . 2 . Enosis Georgicon Sineterismon Iracliou Critis, Iraclio Crete, Greece . 3 . Enosis Georgicon Sineterismon Messaras, Mires Iracliou Crete, Greece . 4. Enosis Georgicon Sineterismon Monofatsiou, Assimi Iracliou Crete, Greece . 5 . Eleourgicos, Oinopiiticos ke Pistoticos Sineterismos Archanon Critis, Archanes Crete, Greece. 6 . Eleourgicos ke Oinopiiticos Sineterismos Casteliou Pediados Critis, Casteli Pediados Crete, Greece . 7 . Eleourgicos Sineterismos Kroussonos Iracliou Critis, Iraclio Crete, Greece . 8 . Enosis Paragogicon Sineterismon Pezon, Kalloni Iracliou Crete , Greece . 9 . Enosis Paragogicon Sineterismon Melopotamos, Crete, Greece . 10 . Enosis Paragogicon Sineterismon, Sitia, Crete , Greece . 5. 8 . 83 Official Journal of the European Communities No L 214/ 17 ANNEX II Qualities and prices of the dried grapes from the 1982 harvest referred to in the first indent of Article 1 (ECU/100 kg) 106,59 105,25 104,37 103,03 102,29 100,95 99,27 97,27 96,50 96,50 96,50 95,01 93,53 92,04 84,17 Sultana No 1 Currant, dried in the shade, Eghion region Sultana No 2 Currant, select, Eghion region Currant, dried in the shade, Corinth region Sultana No 4 Currant, select, Corinth region Currant, standard quality, Eghion region Sultana No 5 Currant, select, from Patras, the Ionian islands, the Prefecture of Ilias, Triphilias Currant, standard quality, Corinth region Currant, select, remainder of Messenia Currant, standard quality, from Patras, the Ionian islands, the Prefecture of Ilias, Triphilias Currant, standard quality, remainder of Messenia Currant, standard quality B (other origins) ANNEX III Qualities and prices of the dried grapes from the 1983 harvest referred to in the second indent of Article 1 Sultana No 1 Currant, dried in the shade, Eghion region Sultana No 2 Currant, select, Eghion region Currant, dried in the shade, Corinth region Sultana No 4 Currant, select, Corinth region Currant, standard quality, Eghion region Sultana No 5 Currant, select, from Patras, the Ionian islands, the Prefecture of Ilias, Triphilias Currant, standard quality, Corinth region Currant, select, remainder of Messenia Currant, standard quality, from Patras, the Ionian islands, the Prefecture of Ilias, Triphilias Currant, standard quality, remainder of Messenia Currant, standard quality B (other origins) (ECU/100 kg) 111,88 110,48 109,54 108,14 107,36 105,96 104,19 102,69 101,29 101,29 101,29 99,73 98,17 96,61 88,35